Citation Nr: 1727096	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to May 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned in a November 2015 hearing at the RO.  A transcript of that hearing is of record.

The Board previously remanded the claim in September 2014.  In light of the hearing held and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

The Board notes that during the November 2015 hearing, the Veteran's representative stated he was not seeking a separate service connection for PTSD, but rather the Veteran believed the assigned rating for "the bipolar/PTSD/anxiety, mental health disorder, should be raised."  However, only the claim for service connection for PTSD has been perfected on appeal.  Further, given the continued receipt of documentation related to the claim for PTSD, and the absence of response after notification that the appeal was returned to the Board, the Board finds that the statement made during the hearing is not an explicit, unambiguous withdrawal of the claim for service connection for PTSD.  Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Accordingly, the Board will proceed with a decision on this issue.  The Board further notes that a 100 percent rating was assigned for bipolar disorder with sleep and anxiety disorders in a February 2017 rating decision.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran has PTSD related to a service stressor.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016); American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), 1994.

When a claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity, the following shall be demonstrated to establish service connection for PTSD:  (1) the claimed stressor is consistent with the places, types and circumstances of the Veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2016).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  38 C.F.R. § 3.304(f)(3) (2016).

The Veteran contends that he has PTSD as a result of certain events that took place while on deployment to Afghanistan during active duty.  Specifically, the Veteran has consistently stated that a mortar attack while on deployment caused PTSD.

June 2008 service medical records after deployment to Afghanistan indicate the Veteran experienced symptoms of PTSD.  In a post-deployment assessment, the Veteran reported symptoms including problems sleeping or still feeling tired after sleeping, trouble concentrating or being easily distracted, forgetfulness or trouble remembering things, increased irritability, and taking more risks, all which he believed to be related to deployment.  The Veteran reported having nightmares within the month prior about an experience that was frightening, horrible, or upsetting.  The Veteran also reported symptoms specifically related to the stressful military experience, including repeated disturbing memories, thoughts, or images of the stressful experience, and feeling very upset when something reminded him of the experience.

In June 2009 private medical records, a psychiatrist examined the Veteran and noted that the Veteran had worked under hostile fire while in Afghanistan.  The Veteran identified a mortar attack and the suicide of a female airman as specific stressors.  The Veteran complained of irregular sleep patterns, unusual dreams, loss of appetite, irritable mood and mood swings, difficulty concentrating, including intrusive memories of the mortar attack, forgetfulness, anxiety, and feeling distant from others.  The psychiatrist diagnosed chronic, delayed PTSD, and opined that the symptoms of PTSD were related to exposure to the danger and horrors of war in Afghanistan, specifically the mortar attack and suicide of a fellow soldier.  

In a January 2010 VA examination for mental disorders, the examiner noted that the Veteran was exposed to combat-related stressors, including being subjected to mortar attacks, and the suicide of a comrade.  The Veteran reported symptoms including nightmares, hypervigilance, interpersonal guardedness, increased startle response, decreased interest in hobbies and social activities, detachment and estrangement from others, emotional numbing, and avoidance.  The examiner noted previous diagnoses of bipolar disorder, hypersomnolence, and PTSD.  The examiner stated that while the Veteran did not appear to meet the full criteria for PTSD, it could not be definitively ruled out.  

At a December 2011 mental status examination by a private doctor, the Veteran reported stressors in Afghanistan including explosions all night long.  The Veteran specifically reported a mortar attack after which he "was never the same."  With regard to PTSD, the doctor specifically noted symptoms including intrusive recollections of the events, nightmares, flashbacks, avoidance thoughts, recall deficit, sleeping problems, and difficulties with anger, concentration, and hypervigilance.  The doctor opined that the Veteran had an acute stress reaction in service that evolved into a paranoid state disorder with prominent PTSD characteristics.  The doctor stated that the Veteran met all of the criteria for PTSD, in addition to the mood disorders, and that the impairment was severe.  

The Board finds the Veteran's claims regarding in-service stressors during deployment to Afghanistan are credible.  The Veteran has consistently reported a mortar attack and a suicide in Afghanistan as stressors, including on a post-deployment assessment while still in service.  The Veteran has provided that testimony in written statements, at a hearing before the Board, and at VA examinations.  Although the January 2010 VA examiner stated that the Veteran may not meet all of the criteria for PTSD, that same examiner stated that PTSD could not be ruled out.  The examiner provided no opinion or rationale as to whether the PTSD or PTSD symptoms were related to service.  June 2009 and December 2011 private medical records provide two opinions from psychiatrists that opined that the Veteran had PTSD as a result of exposure to mortar attacks during service in Afghanistan.  The December 2011 psychiatrist explicitly stated that the Veteran met all of the criteria for a diagnosis of PTSD.  The Board finds that the evidence is equipoise as to whether the diagnosed PTSD is related to service. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the diagnosed PTSD is related to service, and thus, service connection for PTSD must be granted.  38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


